EXHIBIT 10.1

 

Execution Version

 

SEVENTH AMENDMENT AND WAIVER TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This SEVENTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is dated as of April 24, 2018 by and among SUMMER
INFANT, INC. and SUMMER INFANT (USA), INC., as “Borrowers” under the Loan
Agreement referenced below (“Borrowers”), SUMMER INFANT CANADA, LIMITED and
SUMMER INFANT EUROPE LIMITED, as “Guarantors” under the Loan Agreement
referenced below (“Guarantors” and together with the Borrowers, the
“Obligors”),  the “Lenders” party to the Loan Agreement referenced below
(“Lenders”), and BANK OF AMERICA, N.A., in its capacity as “Agent” for the
Lenders under the Loan Agreement referenced below (“Agent”).

 

WHEREAS, Borrowers, Guarantors, Lenders and Agent are parties to that certain
Amended and Restated Loan and Security Agreement dated as of April 21, 2015, as
amended by that certain Amendment to Amended and Restated Loan and Security
Agreement dated as of December 10, 2015 (the “First Amendment”), that certain
Second Amendment to Amended and Restated Loan and Security Agreement dated as of
May 24, 2016 (the “Second Amendment”), that certain Third Amendment and Waiver
to Amended and Restated Loan and Security Agreement dated as of February 17,
2017 (the “Third Amendment”), that certain Fourth Amendment and Waiver to
Amended and Restated Loan and Security Agreement dated as of October 16, 2017
(the “Fourth Amendment”), that certain Fifth Amendment and Waiver to Amended and
Restated Loan and Security Agreement dated as of November 29, 2017 (the “Fifth
Amendment”), and that certain Sixth Amendment to Amended and Restated Loan and
Security Agreement dated as of March 1, 2018 (the “Sixth Amendment”) (the
Amended and Restated Loan and Security Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment and the Sixth Amendment, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

 

WHEREAS, pursuant to the Fifth Amendment, the Loan Agreement was, among other
things, amended to provide for the Revolver Borrowing Base (as defined in the
Loan Agreement) to be temporarily increased by the Temporary Overadvance Amount
(as defined in the Fifth Amendment) to address, among other things, the Revolver
Overadvances (as defined in the Loan Agreement) that were primarily attributable
to the Toys “R” Us Insolvency Proceedings (as defined in the Fourth Amendment);
and

 

WHEREAS, notwithstanding the inclusion of the Temporary Overadvance Amount in
the Revolver Borrowing Base, during the period from the Fifth Amendment
Effective Date (as defined in the Fifth Amendment) through the date of this
Amendment, the aggregate outstanding Revolver Loans have from time to time
exceeded the Revolver Borrowing Base, resulting in continuing Revolver
Overadvances (“Continuing Revolver Overadvances”);

 

WHEREAS, Borrowers have requested that Agent and Lenders waive any violations of
the Loan Agreement that are directly attributable to the Continuing Revolver
Overadvances and that Agent and Lenders amend certain provisions of the Loan
Agreement to, among other things, extend the duration of the period during which
the Temporary Overadvance Amount is in effect; and

 

WHEREAS, Lenders and Agent are willing to waive any violations of the Loan
Agreement that are directly attributable to the Continuing Revolver Overadvances
during the period from the Fifth Amendment Effective Date through the date of
this Amendment and to amend certain provisions of the Loan Agreement, all as
more fully described herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Loan Agreement is hereby amended as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Waiver of Violations Directly
Attributable to Continuing Revolver Overadvances.  Subject to the satisfaction
of the terms and conditions set forth in this Amendment, Agent and Lenders
hereby waive any violations of the Loan Agreement that occurred during the
period (the “Supplemental Overadvance Waiver Period”) commencing on the Fifth
Amendment Effective Date and continuing through the Seventh Amendment Effective
Date (as defined in Section 3(e) of this Amendment) that are directly
attributable to the Continuing Revolver Overadvances.  The parties agree that
(a) the foregoing waiver is limited solely to violations of the Loan Agreement
occurring during the Supplemental Overadvance Waiver Period that are directly
attributable to the Continuing Revolver Overadvances and (b) that nothing herein
shall be construed as a waiver of any other provision of the Loan Agreement.

 

3.                                      Amendments to Section 1.1 of the Loan
Agreement.  Section 1.1 of the Loan Agreement is hereby amended as follows:

 

(a)                                 The definition of “Availability Reserve” is
hereby amended and restated in its entirety, as follows:

 

“Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) reserves for accrued and unpaid
Royalties, whether or not then due and payable; (d) the Bank Product Reserve;
(e) the Canadian Priority Payables Reserve; (f) the UK Priority Payables
Reserve; (g) the Dilution Reserve; (h) reserves for amounts owed by any Obligor
to any processor (including, without limitation, the Approved Processors);
(i) the aggregate amount of liabilities secured by Liens upon Collateral that
are senior to Agent’s Liens (but imposition of any such reserve shall not waive
an Event of Default arising therefrom); (j) the FILO Reserve; (k) the Liquidity
Reserve; (l) the Past Due Reserve; and (m) such additional reserves, in such
amounts and with respect to such matters, as Agent in its Permitted Discretion
may elect to impose from time to time.

 

(b)                                 The definition of “EBITDA” is hereby amended
by deleting existing clause (b)(xx) in its entirety and replacing it with the
following new clause (b)(xx):

 

“(xx) solely with respect to the calculation of the Fixed Charge Coverage Ratio
and the Leverage Ratio pursuant to Section 10.3.1 and 10.3.2, respectively, the
aggregate amount of Accounts owing from the Toys “R” Us Companies written off as
uncollectible by Borrowers during such period attributable to goods delivered by
Borrowers to the Toys “R” Us Companies (A) prior to September 18, 2017 (the date
on which Toys “R” Us, Inc commenced Insolvency Proceedings), which written off
Accounts total $432,173, and (B) after September 18, 2017, which written off
Accounts total $1,907,570;”

 

2

--------------------------------------------------------------------------------


 

(c)                                  The definition of “Temporary Overadvance
Amount” is hereby amended and restated in its entirety, as follows:

 

“Temporary Overadvance Amount: means the following amounts during the following
periods:

 

Applicable Period

 

Temporary
Overadvance Amount

 

Seventh Amendment Effective Date — April 30, 2018

 

$

3,000,000

 

May 1 — 7, 2018

 

$

2,250,000

 

May 8 — 14, 2018

 

$

1,500,000

 

May 15 — May 21, 2018

 

$

750,000

 

From and after May 22, 2018

 

$

0

 

 

(d)                                 The following new defined term “Liquidity
Reserve” is hereby inserted in Section 1.1 of the Loan Agreement in the
appropriate alphabetical order:

 

“Liquidity Reserve:  a reserve to be established by Agent on May 31, 2018, the
amount of which Liquidity Reserve shall (a) equal fifty percent (50%) of
Availability (determined without giving effect to the Liquidity Reserve), and
(b) be reduced to $0 from and after the date that Availability (determined
without giving effect to the Liquidity Reserve) shall have exceeded twelve and
one-half percent (12.5%) of the Revolver Borrowing Base for thirty consecutive
days.”

 

(e)                                  The following new defined term “Past Due
Reserve” is hereby inserted in Section 1.1 of the Loan Agreement in the
appropriate alphabetical order:

 

“Past Due Reserve:  a reserve to be established by Agent on May 31, 2018 and
adjusted by Agent from time to time, the amount of which Past Due Reserve shall
equal the aggregate amount of accounts payable that are more than sixty (60)
days past due, book overdrafts, and other past due Indebtedness.”

 

(f)                                   The following new defined term “Seventh
Amendment Effective Date” is hereby inserted in Section 1.1 of the Loan
Agreement in the appropriate alphabetical order:

 

“Seventh Amendment Effective Date:  the date on which that certain Seventh
Amendment and Waiver to Amended and Restated Loan and Security Agreement became
effective, which date is April 24, 2018.”

 

4.                                      Amendments to Section 10.1.2 of the Loan
Agreement.  Section 10.1.2 of the Loan Agreement is hereby amended by deleting
clauses (j) and (k) and replacing them in their entirety with the following new
clauses (j), (k) and (l) as follows:

 

“(j)                              as soon as available, and in any event by
Wednesday of each week, (x) a cash flow forecast for Obligors and Subsidiaries,
in form reasonably satisfactory to the Agent, outlining the projected cash
receipts and cash disbursements of Obligors and Subsidiaries on a weekly basis
for each of the next thirteen weeks (each, a “13-Week Cash Flow Forecast”),
together with a comparison of the actual cash receipts and cash disbursements
for the preceding one-week period to the forecasts for such period set forth in
the 13-Week Cash Flow Forecast delivered in the previous week, along with an
explanation of any material variances, which 13-Week Cash Flow Forecast shall be
prepared based upon good faith estimates and assumptions that the Obligors and

 

3

--------------------------------------------------------------------------------


 

Subsidiaries believed were reasonable at the time made (it being understood and
agreed that such 13-Week Cash Flow Forecast is not to be viewed as a statement
of fact, is subject to the uncertainties and approximations inherent in any
projections, and that actual results may differ from such projected results),
and (y) updates of the amounts of Inventory and Eligible Inventory as of the
last day of the previous week;

 

(k)                                 as soon as available an in any event with 30
days after the end of each month, a written report containing an analysis by
management of the financial results of most recent Fiscal Month; and

 

(l)                                     such other reports and information
(financial or otherwise) as Agent may reasonably request from time to time in
connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.”

 

5.                                      Interest Rate on Revolver Loans. 
Notwithstanding anything to the contrary set forth in the Loan Agreement, the
parties agree that during the period from the Seventh Amendment Effective Date
through May 21, 2018, interest shall accrue on the outstanding principal amount
of the Revolving Loans at the interest rate otherwise applicable thereto plus
two percent (2%).

 

6.                                      No Default; Representations and
Warranties, Etc.  Obligors hereby represent, warrant and confirm that: (a) after
giving effect to this Amendment, all representations and warranties of Obligors
in the Loan Agreement and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof as if made on such date (except to the
extent that such representations and warranties expressly relate to or are
stated to have been made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date); (b) after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing; and (c) the execution, delivery
and performance by Obligors of this Amendment and all other documents,
instruments and agreements executed and delivered in connection herewith or
therewith (i) have been duly authorized by all necessary action on the part of
Obligors (including any necessary shareholder consents or approvals), (ii) do
not violate, conflict with or result in a default under and will not violate or
conflict with or result in a default under any applicable law or regulation, any
term or provision of the organizational documents of any Obligor or any term or
provision of any material indenture, agreement or other instrument binding on
any Obligor or any of its assets, and (iii) do not require the consent of any
Person which has not been obtained.

 

7.                                      Ratification and Confirmation.  Obligors
hereby ratify and confirm all of the terms and provisions of the Loan Agreement
and the other Loan Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect.  Without limiting the
generality of the foregoing, Obligors hereby acknowledge and confirm that all of
the “Obligations” under and as defined in the Loan Agreement are valid and
enforceable and are secured by and entitled to the benefits of the Loan
Agreement and the other Loan Documents, and Obligors hereby ratify and confirm
the grant of the liens and security interests in the Collateral in favor of
Agent, for the benefit of itself and Lenders, pursuant to the Loan Agreement and
the other Loan Documents, as security for the Obligations.

 

8.                                      Conditions to Effectiveness of
Amendment.  This Amendment shall become effective as of the date when, and only
when, each of the following conditions precedent shall have been satisfied or
waived in writing by Agent:

 

(a)                                 Agent shall have received counterparts to
this Amendment, duly executed by Agent, Lenders and Obligors.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Borrowers shall have paid to Agent, for the
account of each Lender (including Bank of America, N.A., in its capacity as a
Lender), an amendment fee in an amount equal to 50 basis points multiplied by
such Lender’s Commitment.

 

(c)                                  Borrowers shall have paid all other fees
and amounts due and payable to Agent and its legal counsel in connection with
the Loan Agreement, this Amendment and the other Loan Documents, including,
(i) the fees payable pursuant to that certain Seventh Amendment Fee Letter dated
as of the date hereof between Borrowers and Agent, and (ii) to the extent
invoiced, all out-of-pocket expenses required to be reimbursed or paid by
Borrowers under the Loan Agreement.

 

9.                                      Miscellaneous.

 

(a)                                 Except to the extent specifically amended
hereby, the Loan Agreement, the other Loan Documents and all related documents
shall remain in full force and effect.

 

(b)                                 This Amendment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.

 

(c)                                  Borrowers shall reimburse Agent for, or pay
directly, all reasonable out-of-pocket costs and expenses of Agent (including,
without limitation, the reasonable fees and expenses of Agent’s legal counsel)
in connection with the preparation, negotiation, execution and delivery of this
Amendment and the other Loan Documents, within 30 days of Borrowers’ receipt of
invoices (in reasonably sufficient detail) setting forth such costs and
expenses.

 

(d)                                 This Amendment shall be governed by the laws
of the State of New York and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

{Remainder of page intentionally left blank; signatures begin on the following
page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS

 

 

 

SUMMER INFANT, INC.

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

 

 

 

GUARANTORS

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

[Signature Page to Seventh Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By

/s/ Cynthia G. Stannard

 

Name:

Cynthia G. Stannard

 

Title:

Senior Vice President

 

[Signature Page to Seventh Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By

/s/ Cynthia G. Stannard

 

Name:

Cynthia G. Stannard

 

Title:

Senior Vice President

 

[Signature Page to Seventh Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

CITIZENS BUSINESS CAPITAL,

 

A DIVISION OF CITIZENS ASSET FINANCE, INC., as Lender

 

 

 

By

/s/ Peter Yelle

 

Name:

Peter Yelle

 

Title:

VP

 

[Signature Page to Seventh Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

By

/s/ Peter Drooff

 

Name:

Peter Drooff

 

Title:

Vice President

 

[Signature Page to Seventh Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------